Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 1 of 73 PageID: 301




 COHN LIFLAND PEARLMAN
  HERMANN & KNOPF LLP
 PETER S. PEARLMAN
 MATTHEW F. GATELY
 250 Pehle Avenue, Suite 401
 Saddle Brook, NJ 07663
 Telephone: 201/845-9600
 201/845-9423 (fax)
 mfg@njlawfirm.com
 Attorneys for Plaintiffs
 [Additional counsel appear on signature page.]

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
 In re COGNIZANT TECHNOLOGY) No. 2:17-cv-01248-WHW-CLW
 SOLUTIONS CORPORATION     )
 DERIVATIVE LITIGATION     ) FIRST AMENDED CONSOLIDATED
 ------------- ) VERIFIED SHAREHOLDER
                           ) DERIVATIVE COMPLAINT
 This Document Relates To: )
                                         )
          ALL ACTIONS.
                                         )
 ---------) DEMAND FOR JURY TRIAL




 4844-2016-2754.v2-8/3/20
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 2 of 73 PageID: 302
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 3 of 73 PageID: 303
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 4 of 73 PageID: 304
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 5 of 73 PageID: 305
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 6 of 73 PageID: 306
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 7 of 73 PageID: 307
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 8 of 73 PageID: 308
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 9 of 73 PageID: 309
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 10 of 73 PageID: 310
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 11 of 73 PageID: 311
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 12 of 73 PageID: 312
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 13 of 73 PageID: 313
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 14 of 73 PageID: 314
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 15 of 73 PageID: 315
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 16 of 73 PageID: 316
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 17 of 73 PageID: 317
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 18 of 73 PageID: 318
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 19 of 73 PageID: 319
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 20 of 73 PageID: 320
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 21 of 73 PageID: 321
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 22 of 73 PageID: 322
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 23 of 73 PageID: 323
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 24 of 73 PageID: 324
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 25 of 73 PageID: 325
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 26 of 73 PageID: 326
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 27 of 73 PageID: 327
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 28 of 73 PageID: 328
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 29 of 73 PageID: 329
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 30 of 73 PageID: 330
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 31 of 73 PageID: 331
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 32 of 73 PageID: 332
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 33 of 73 PageID: 333
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 34 of 73 PageID: 334
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 35 of 73 PageID: 335
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 36 of 73 PageID: 336
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 37 of 73 PageID: 337
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 38 of 73 PageID: 338
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 39 of 73 PageID: 339
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 40 of 73 PageID: 340
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 41 of 73 PageID: 341
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 42 of 73 PageID: 342
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 43 of 73 PageID: 343
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 44 of 73 PageID: 344
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 45 of 73 PageID: 345
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 46 of 73 PageID: 346
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 47 of 73 PageID: 347
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 48 of 73 PageID: 348
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 49 of 73 PageID: 349
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 50 of 73 PageID: 350
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 51 of 73 PageID: 351
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 52 of 73 PageID: 352
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 53 of 73 PageID: 353
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 54 of 73 PageID: 354
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 55 of 73 PageID: 355
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 56 of 73 PageID: 356
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 57 of 73 PageID: 357
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 58 of 73 PageID: 358
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 59 of 73 PageID: 359
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 60 of 73 PageID: 360
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 61 of 73 PageID: 361
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 62 of 73 PageID: 362
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 63 of 73 PageID: 363
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 64 of 73 PageID: 364
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 65 of 73 PageID: 365
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 66 of 73 PageID: 366
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 67 of 73 PageID: 367
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 68 of 73 PageID: 368
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 69 of 73 PageID: 369




                                      JURY DEMAND
           Plaintiffs demand a trial by jury.

 DATED: August 3, 2020                           COHN LIFLAND PEARLMAN
                                                  HERRMANN &KNOPF LLP
                                                 PETER S. PEARLMAN
                                                 MATTHEW F. GATELY

                                                     /s/ Matthew F. Gately
                                                          MATTHEW F. GATELY
                                                 250 Pehle Avenue, Suite 401
                                                 Saddle Brook, NJ 07663
                                                 Telephone: 201/845-9600
                                                 201/845-9423 (fax)
                                                 Liaison Counsel for Plaintiffs
                                                 ROBBINS GELLER RUDMAN
                                                  &DOWD LLP
                                                 BENNY C. GOODMAN III
                                                 ERIK W. LUEDEKE
                                                 655 West Broadway, Suite 1900
                                                 San Diego, C A 92101
                                                 Telephone: 619/231-1058
                                                 619/231-7423 (fax)
                                                 FEDERMAN &SHERWOOD
                                                 WILLIAM B. FEDERMAN
                                                 10205 North Pennsylvania Avenue
                                                 Oklahoma, OK 73120
                                                 Telephone: 405/235-1560
                                                 405/239-2112 (fax)
                                                 Lead Counsel for Plaintiffs




                                                - 68 -
  4844-2016-2754.v2-8/3/20
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 70 of 73 PageID: 370
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 71 of 73 PageID: 371
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 72 of 73 PageID: 372
Case 2:17-cv-01248-KM-CLW Document 38 Filed 08/04/20 Page 73 of 73 PageID: 373
